DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Waltmire on 03/26/2022.

Claim 1 has been amended as follows:
On line 2, the words --a rim,-- have been added between the words “side,” and “and” 
On lines 4-5, the words “and completely transversely enclosed along a length of the first recess that begins at an articular side terminal end of the bone-fixation portion” have been deleted and replaced with the words --,the rim extending from the first protruding element and surrounding the first protruding element--

Claim 8 has been amended as follows:
On line 3, the words “the walls” have been deleted and replaced with the words    --one or more walls—
Claim 11 has been amended as follows:
On line 1, the words “bone-fixation portion includes” have been deleted and replaced with the words --coupling portion comprises--
On lines 2-3, the words “adjacent the first protruding element arranged to engage at least some of the glenoid surfaces around the glenoid cavity’s open end” have been deleted and replaced with the words --, the rim extending from the third protruding element and surrounding the third protruding element--

Claim 15 has been amended as follows:
On line 1, the words “claim 11” have been deleted and replaced with the words    --claim 1--

Claim 16 has been amended as follows:
On line 2, the word “protrusion” has been deleted and replaced with the words      --protruding element--
On line 2, the words “bone fixation” has been deleted and replaced with the word      --bone-fixation--

Claim 17 has been amended as follows:
On line 1, the word “third” has been deleted
On line 2, the word --third-- has been added before the word “protruding”
On line 2, the word “first” has been deleted
On line 2, the word --first-- has been added between the words “of” and “recesses”
Claim 20 has been amended as follows:
On line 2, the words --a rim, and-- have been added between the words “side,” and “a first”
On line 6, the word “side,” has been deleted and replaced with the words --side; and--
On lines 7-8, the words “and completely transversely enclosed along a length of the first recess that begins at an articular side terminal end of the bone-fixation portion” have been deleted and replaced with the words --the rim extending from the first protruding element and surrounding the first protruding element--

Claim 25 has been amended as follows:
On lines 4-5, the words “and completely transversely enclosed along a length of the first recess that begins at an articular side terminal end of the bone-fixation portion” have been deleted and replaced with the words --, the entire bone-fixation portion arranged not to engage a bone surface outside the glenoid cavity--
On the last line, the words --; the bone-fixation portion is configured to shield the coupling portion from the glenoid cavity-- have been added after the word “portions”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/DINAH BARIA/Primary Examiner, Art Unit 3774